Citation Nr: 1018732	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  02-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left testicle 
disability.

2. Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD) with depressive 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active military service from April 1964 to 
April 1966.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a May 2004 rating decision in which the 
RO granted service connection and assigned an initial 50 
percent rating for PTSD with depressive disorder, effective 
April 17, 2001.  The Veteran filed a notice of disagreement 
(NOD) with the initial rating assigned in September 2004, and 
the RO issued a statement of the case (SOC) in October 2004.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2004.

The appeal also arose from a September 2004 rating decision 
in which the RO, inter alia, denied service connection for 
left testicle disability.  The Veteran filed an NOD in 
October 2004, and the RO issued an SOC in May 2005.  The 
Veteran filed a substantive appeal in May 2005.

In a May 2005 rating decision, the RO continued the 50 
percent disability rating for PTSD with depressive disorder.

In a June 2006 decision, the Board, inter alia, denied an 
initial rating in excess of 50 percent for PTSD with 
depressive disorder and denied service connection for left 
testicle disability.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2007 Order, the Court granted 
the joint motion (filed by representatives of both parties), 
vacating the portion of the June 2006 Board decision that 
denied an initial rating in excess of 50 percent for service- 
connected PTSD with depressive disorder and that denied 
service connection for a left testicle condition, and 
remanding those matters to the Board for further proceedings 
consistent with the joint motion.

In July 2008, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After accomplishing further 
development, the AMC continued the denial of the claim for 
left testicle disability (as reflected in a February 2010 
supplemental SOC (SSOC)) and returned the appeal to the Board 
for further consideration.

In a February 2010 decision, the RO granted a higher, 70 
percent, initial rating for PTSD with depressive disorder.  
The RO also granted entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU) effective October 7, 2004.  Because the 
Veteran has already been awarded a TDIU, the Board need not 
consider a claim for a TDIU as a component of his current 
claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).   
  
Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
PTSD with depressive disorder, the Board has characterized 
that issue in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, while the RO has 
assigned a higher initial rating of 70 percent for the 
service-connected PTSD with depressive disorder, as higher 
ratings are available, and the appellant is presumed to be 
seeking the maximum available benefit, the claim for higher 
rating remains viable on appeal.  Id.; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.   A chronic left testicle disability was not shown in 
service, and the only medical opinion to address the question 
of whether there exists a medical relationship between the 
Veteran's current left testicle disability and service is not 
supportive of the claim for service connection.  

3.  Since the April 2001 effective date of the grant of 
service connection, the Veteran's psychiatric symptoms have 
primarily included paranoid tendencies and ideation, 
intermittent auditory hallucinations, minor visual illusions, 
diminished insight and judgment, memory problems, problems 
concentrating, sadness, hopelessness, helplessness, feelings 
of worthlessness, anhedonia, social isolation, sense of 
foreshortened future, insomnia, fatigue, appetite 
disturbance, restlessness, agitation, irritability, anger, 
frustration, suicidal ideation, homicidal ideation, 
distressing thoughts and images, flashbacks, nightmares, 
emotional numbness, hypervigilance, exaggerated startle 
response and constant worry; overall, these symptoms are 
indicative of no more than occupational and social impairment 
with deficiencies in most area.

4.  At no point since the effective date o the grant of 
service connection has the Veteran's psychiatric picture been 
shown to be so exceptional or unusual as to render inadequate 
the schedular criteria for evaluating the disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left testicle 
disability are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for an initial rating in excess of 70 
percent for PTSD with depressive disorder are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also requested that the 
appellant submit any evidence in his possession pertinent to 
the claims on appeal, consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect.  The September 
2004 RO rating decision reflects the initial adjudication of 
the claim after issuance of the June 2004  letter.  

Post rating, the October 2004 SOC set forth the criteria for 
evaluating psychiatric disabilities other than eating 
disorders.  Subsequently, an August 2008 letter provided 
notice as to what information and evidence was needed to 
support the claim for higher rating, what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the 
above-described notice, and opportunity for the Veteran to 
respond, the February 2010 rating decision reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim is sufficient to cure a timing 
defect).  
   
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA medical records, private medical 
records, the report of a May 2009 VA genitourinary 
examination, the reports of August 2008, May 2009, and 
December VA psychological evaluations and the report of a 
February 2004 VA psychiatric examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his representative 
on his behalf.  

The Board finds that no additional RO action on either of 
these claims, prior to appellate consideration, is needed.  
The Board notes that, contrary to the Board's June 2008 
remand, the RO did not issue an SSOC on the claim for 
increase for PTSD after receiving additional evidence, 
including a report of VA examination However, as noted, the 
RO issued the February 2010 rating decision reflecting 
reajudication (and award of a higher rating) in light of the 
additional evidence received, and the rating decision 
reflects an explanation for the RO's decision.  As, under 
these circumstances, the issuance of the rating decision 
substantially complied with the requirement to readjudicate a 
claim by issuance of an SSOC after receipt of additional 
evidence (see Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with)), the Veteran has not been prejudiced by the 
RO's action in this regard.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by the Veteran and on his 
behalf, the Board finds that the claim for service connection 
must be denied.

The Veteran's service treatment records reflect that he was 
treated in July 1964 for marked edema of the left testicle.  
It was noted that he had had sexual intercourse for three 
consecutive days prior to onset and that there was no prior 
history of venereal disease or epididymitis.  Physical 
examination revealed an edematous left testicle and 
tenderness over the epididymis.  

Subsequently, in October 1965, the Veteran was seen for 
complaints of lymphadenopathy of the left inguinal region.  
The lymph nodes were noted to be painless and it was also 
noted that there was no history of infection or laceration of 
the left lower extremity.  The Veteran was diagnosed with 
enlarged lymph nodes of the left inguinal femoral area.  He 
underwent laboratory testing and a chest x-ray to rule out 
leukemia and lymphoma and later in October 1965, the lymph 
nodes were noted to be smaller.   

On March 1966 separation examination, the Veteran's 
genitourinary system and lower extremities were found to be 
normal and no testicular problems or enlarged lymph nodes 
were noted.  Similarly, on his report of medical history at 
separation, the Veteran reported that to his knowledge, he 
was in the best of health.  He did not report any testicular 
problems or any problems with enlarged inguinal lymph nodes.  
       
A May 1996 VA scrotal sonogram report reflects a normal left 
testis with prominent epididymis consistent with 
epididymitis.  Extratesticular fluid collection was 
demonstrated consistent with a reactive hydrocele.  The 
diagnostic impression was bilateral epididymitis, more on the 
left side, with reactive hydrocele of the left testicle and 
mild variocele of the right testicle.   

On January 2001 VA general medical examination, it was noted 
that the Veteran had a left testicle hydrocele.  

An August 2004 VA urology progress note reflects that the 
Veteran was complaining of a left hemiscrotal enlargement.  
He indicated that he had had this problem since leaving the 
military in 1966 and that it caused some intermittent mild 
pain but was otherwise non-bothersome.  A scrotal sonogram 
was conducted, which found a large hydrocele on the left side 
and a trace hydrocele on the right.  The epididymi were 
unremarkable.  The examining physician commented that the 
Veteran had a large left hydrocele, which was not 
significantly bothersome.  The physician discussed 
conservative management versus surgery with the Veteran and 
the Veteran opted for conservative management.  The examiner 
recommended scrotal support.   

An August 2005 VA outpatient progress note reflects that the 
Veteran refused a referral to urology in regard to his left 
testicle hydrocele.  
 
On May 2009 VA genitourinary examination, performed by a 
nurse practitioner, the Veteran reported intermittent scrotal 
swelling on the left.  He also stated that he had difficulty 
urinating, which he attributed to his scrotal problems.  
Additionally, he reported pain in the scrotum at night, 
urinary frequency and urgency, and occasional incontinence.  
Further, he indicated that he experienced pain when he walked 
around and sometimes when sitting.  He stated that the pain 
had been ongoing since the service and the swelling in the 
testicle varied.

Physical examination revealed a normal scrotum, slightly 
larger on the left, with no masses.  There was difficulty 
with palpation secondary to a likely hydrocele.  The 
testicles were also noted to be normal, with normal size and 
consistency.  The examiner noted that the Veteran reported 
pain and mobility issues with his hydrocele.  A sonogram of 
the scrotum was also completed, which revealed a left-sided 
hydrocele but otherwise normal findings, including normal 
left and right epididymal heads and bodies.  The examiner 
diagnosed the Veteran with left-sided hydrocele.    

The examiner, after reviewing the claims file, and in 
particular, the records of treatment for edematous left 
testicle and enlarged inguinal lymph nodes in service, opined 
that it would be speculative to find a relationship between 
the Veteran's current left hydrocele and his military 
service.  She noted that the Veteran's scrotal swelling in 
service may or may not have been due to epididymitis, as 
opposed to other causes.  She also noted that although 
chronic epididymitis could result in a reactive hydrocele 
such as the Veteran was experiencing, there was no indication 
that the Veteran had any ongoing chronic epididymitis, as his 
recent sonogram had not shown any epididymitis. 

The examiner commented that the cause of a hydrocele is not 
always evident and in most cases is idiopathic.  She also 
noted that epididymitis in young men who were sexually active 
is usually related to a sexually transmitted disease like 
gonorrhea or chlamydia.  Additionally, the examiner commented 
that that the lymph node finding in service may or may not 
have been related a previous infection, and was likely 
reactive hyperplasia, but was not related to the hydrocele 
per se.

The foregoing evidence establishes that the Veteran has a 
current testicular disability, hydrocele of the left 
testicle.  It also reasonably establishes that the Veteran 
had some pathology of the testicular area in service, in the 
form of marked edema of the left testicle in July 1964, and 
that he also experienced pathology in the nearby femoral 
inguinal region, in the form of the enlarged lymph nodes 
found in October 1965.   

However, the service treatment records reflect no complaints, 
findings or diagnosis of any testicular problems subsequent 
to July 1964, and on separation examination, the Veteran's 
genitourinary system and lower extremities were found to be 
normal, and he did not report any testicular problems.  
Similarly, the records tend to indicate that the Veteran's 
enlarged inguinal femoral lymph nodes subsequently resolved, 
as they were noted to be smaller by the end of October 1965; 
there are no subsequent notations pertaining to enlarged 
inguinal lymph nodes; and, at separation, enlarged.  Hence, 
no chronic testicular disability was shown in service.

Post service, the first indicia of testicular disability 
referenced in the record was in May 1996, approximately 30 
years after the Veteran's discharge from service.  The Board 
notes that the passage of so many years between discharge 
from active service and objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000). 

Moreover, the only medical opinion to address the question of 
whether there exists a medical nexus between the Veteran's 
service and his current testicular disability-that of the 
May 2009 examiner-is not supportive of the claim. After 
reviewing the claims file, including the records of the 
evaluation and treatment of the pathology in the testicular 
region during service, and examining the Veteran, the 
examiner found that it would be pure speculation to find any 
relationship between the Veteran's current left testicular 
hydrocele and his military service.  The Board points out 
that the award of service connection is to be made without 
resort to speculation.  See 38 C.F.R. 3.102.  Significantly, 
neither the Veteran nor his representative has presented, or 
identified any contrary medical opinion, i.e. a medical 
opinion that, in fact, supports a finding that there exists a 
medical nexus between current left testicle disability and 
service.   

In addition to the medical evidence, the Board has considered 
the appellant's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.  

The Board acknowledges that the Veteran is competent to 
assert continuity of symptomatology-testicular swelling with 
pain-since service.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   
However, the Board presumes that if the Veteran had 
experienced continuous testicular pain and intermittent 
testicular swelling since July 1964, as he alleges, he would 
have noted this on his report of medical history at 
separation and/or would not have waited until 30 years after 
service to seek VA treatment for the problem.  Yet, as noted 
above, the record contains no notation of any testicular 
problems on the report of medical history at separation and 
the Veteran has offered no explanation as to why he did not 
report the alleged testicular problems at that time.  
Similarly, the Veteran has not explained why he did not seek 
treatment for testicular problems prior to 1996, nor has he 
claimed that he actually did seek such treatment.  
Consequently, the Board does not find the Veteran's assertion 
of continuity of testicular symptomatology credible.  

Further, as for any direct assertions by the Veteran and/or 
his representative concerning a relationship between current 
testicular disability and service, the Board notes that the 
matter of the etiology of the Veteran's testicular disability 
is within the province of trained professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant 
and his representative are not shown to be other than 
laypersons without the appropriate training and expertise, 
neither is competent to render a probative (i.e. persuasive) 
opinion on such a matter.  See e.g. Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ('a layperson is generally not capable of opining 
on matters requiring medical knowledge).  Hence, their lay 
assertions in regard to medical nexus have no probative 
value.  

For all the foregoing reasons, the claim for service 
connection for a left testicle disability must be denied.  In 
reaching the conclusion to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).     

B.  Higher Initial Rating

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R.§ 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a Veteran.  38 C.F.R. § 
4.3.

A Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.  

The initial 70 percent rating for the Veteran's PTSD has been 
assigned pursuant to Diagnostic Code 9411.  However, the 
actual criteria for rating the Veteran's disability are set 
forth in a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 70 percent rating 
is assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a rating solely on 
the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

The evidence of record reflects that the Veteran's service 
connected psychiatric problems stem from experiencing a 
lumbar puncture during a medical procedure in service.  
Pertinent evidence pertaining to the severity of the 
Veteran's psychiatric impairment consists of VA outpatient 
treatment records from January 2000 to October 2008, 
including the report of a September 2003 VA outpatient 
psychiatry examination, the report of a VA psychiatric 
compensation and pension examination from February 2004, and 
the reports of VA compensation and pension psychological 
evaluations from August 2008, May 2009 and December 2009.  

In summary, these records reflect the following objectively 
observed psychiatric symptomatology: speech low in rate and 
rhythm, avoidance of eye contact, depressed mood, blunted, 
limited, constricted and/or constrained affect, paranoid 
tendencies and ideation, intermittent auditory 
hallucinations, sometimes of voices telling the Veteran to 
hurt himself or others, paranoid ideation, dysphoric mood, 
some degree of psychomotor slowing, autistic thinking and 
depersonalization anxieties, fair, at best, insight and 
judgment, slowness in communicating, tearfulness, 
perseverative and somewhat tangential thought processes, some 
minor visual illusions, and poor recent and remote memory.  

Additionally, the evidence reflects that Veteran subjectively 
reported a great number of psychiatric symptoms.  Reported 
symptoms include sadness, insomnia, appetite disturbance, 
hopelessness, helplessness, anhedonia, feelings of 
worthlessness, sense of a very grim and foreshortened future, 
decreased libido, social isolation, intermittent restlessness 
and agitation, depressed mood, reduced self-esteem, suicidal 
ideation, homicidal ideation, fearfulness, inability to 
relate to people, upsetting thoughts and images of past 
trauma, vivid and intense flashbacks and nightmares, 
avoidance of stimuli that remind him of past trauma, 
emotional numbness, problems concentrating, consistent 
inappropriate suspiciousness and vigilance, exaggerated 
startle response, difficulty trusting people, significant 
irritability, anger, aggravation, frustration, memory 
problems, fatigue, constant worry, paranoid feelings and 
occasional auditory hallucinations.  

The severity of the symptoms were found to be within a range 
of moderate to profound, with GAF scores ranging from a low 
of 40 (assigned on August 2008 VA psychological evaluation) 
to a high of 60.  

Collectively, the above described evidence is consistent with 
no more than the initial 70 percent rating assigned.  

At no point since the April 2001 effective date of the award 
of service connection has symptomatology compatible with the 
assignment of the maximum, 100 percent rating been 
demonstrated.  In this regard, there has been no gross 
impairment in thought processes or communication, grossly 
inappropriate behavior or intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  Also, although he has had suicidal and 
homicidal ideation, he has not been found to be in danger of 
acting on this ideation and certainly has not been found to 
be in persistent danger of doing so.  Additionally, although 
the Veteran has apparently experienced some level of visual 
and auditory hallucinations, these have not been shown to 
result in actual disorientation to time or place and the 
Veteran has not otherwise been found to be disoriented to 
time and place.  Further, although he has experienced some 
level of memory problems, he has not been found to have 
memory loss for names of close relatives, his employment 
status or his own name.  

The Board also points out that none of the GAF scores 
assigned, alone, provides a basis for assignment of the 100 
percent rating for the Veteran's PTSD with depressive 
disorder.  In this regard, under the DSM-IV criteria, even 
the lowest GAF score of 40 assigned by the August 2008 VA 
psychologist is indicative of, at most, some impairment of 
reality testing or communication, or major impairment in 
several areas, rather than of the total occupational and 
social impairment, with symptoms such as gross impairment in 
thought processes or communication, needed support the 
assignment of a higher, 100 percent rating. 

Accordingly, the Board finds that the Veteran's psychiatric 
disability picture has, since the April 17, 2001 effective 
date of service connection, more nearly approximated the 
criteria for a 70 percent rating, and that the criteria for 
the maximum 100 percent rating are not met.  See 38 C.F.R. § 
4.7.  
   
The Board notes that in evaluating this claim the Board has 
considered the rating criteria in the General Rating Formula 
for Mental Disorders not as an exhaustive list of symptoms, 
but as examples of the type and degree of the symptoms, or 
effects, that would justify a particular rating.  The Board 
has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant a higher rating 
for the psychiatric disability in question.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The above-noted determinations are based on application of 
pertinent provisions of VA's rating schedule.  However, the 
Board further finds that, at no point since the April 17, 
2001 effective date of the grant of service connection has 
the Veteran's PTSD with depressive disorder been shown to be 
so exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321 (cited to in the October 2004 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for a rating higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's PTSD with 
depressive disorder, pursuant to Fenderson (cited above), and 
that the claim for a higher initial rating must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not for application.  See 
38 U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a left testicle disability is denied.  

An initial rating in excess of 70 percent for PTSD with 
depressive disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


